         Case 1:21-mj-00213-ZMF Document 1-1 Filed 02/09/21 Page 1 of 7




                                   STATEMENT OF FACTS

    1. Your affiant, Heang P. Ly, is a Special Agent with the Federal Bureau of Investigation
(“FBI”) and is assigned to the Washington Division, tasked with investigating criminal activity in
and around the Capitol grounds. As a Special Agent, I am authorized by law or by a Government
agency to engage in or supervise the prevention, detention, investigation, or prosecution of a
violation of Federal criminal laws.

    2. The U.S. Capitol is secured 24 hours a day by U.S. Capitol Police. Restrictions around the
U.S. Capitol include permanent and temporary security barriers and posts manned by U.S. Capitol
Police. Only authorized people with appropriate identification were allowed access inside the U.S.
Capitol. On January 6, 2021, the exterior plaza of the U.S. Capitol was also closed to members of
the public.

    3. On January 6, 2021, a joint session of the United States Congress convened at the United
States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint session,
elected members of the United States House of Representatives and the United States Senate were
meeting in separate chambers of the United States Capitol to certify the vote count of the Electoral
College of the 2020 Presidential Election, which had taken place on November 3, 2020. The joint
session began at approximately 1:00 p.m. Shortly thereafter, by approximately 1:30 p.m., the
House and Senate adjourned to separate chambers to resolve a particular objection. Vice President
Mike Pence was present and presiding, first in the joint session, and then in the Senate chamber.

   4. As the proceedings continued in both the House and the Senate, and with Vice President
Mike Pence present and presiding over the Senate, a large crowd gathered outside the U.S. Capitol.
As noted above, temporary and permanent barricades were in place around the exterior of the U.S.
Capitol building, and U.S. Capitol Police were present and attempting to keep the crowd away
from the Capitol building and the proceedings underway inside.

    5. At such time, the certification proceedings were still underway and the exterior doors and
windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S. Capitol Police
attempted to maintain order and keep the crowd from entering the Capitol; however, shortly around
2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol, including by breaking
windows and by assaulting members of the U.S. Capitol Police, as others in the crowd encouraged
and assisted those acts.

    6. Shortly thereafter, at approximately 2:20 p.m. members of the United States House of
Representatives and United States Senate, including the President of the Senate, Vice President
Mike Pence, were instructed to—and did—evacuate the chambers. Accordingly, the joint session
of the United States Congress was effectively suspended until shortly after 8:00 p.m. Vice
President Pence remained in the United States Capitol from the time he was evacuated from the
Senate Chamber until the sessions resumed.

   7. During national news coverage of the aforementioned events, video footage which
appeared to be captured on mobile devices of persons present on the scene depicted evidence of


                                                 1
         Case 1:21-mj-00213-ZMF Document 1-1 Filed 02/09/21 Page 2 of 7




violations of local and federal law, including scores of individuals inside the U.S. Capitol building
without authority to be there.

    8. On or about January 22, 2021, after receiving a tip into the FBI tip line, an FBI agent
interviewed confidential witness one (“CW1”) regarding the January 6th events at the United States
Capitol. CW1 stated that CW1 personally knows HODGKINS but has not spoken to him in several
years. CW1 received an image of HODGKINS from a friend of a friend that had obtained the
image from the social networking application Parler. That image is a “selfie”-style photograph of
a Caucasian male with long black hair, a black moustache, black beard, who is wearing a dark t-
shirt with “Trump” in white letters. He appears to have a pair of protective eye goggles under his
chin.

    9. I have compared this photograph to HODGKINS’ Florida driver’s license photograph and
believe it is the same person. Set forth below is the “selfie”-style photograph that CW1 provided
to law enforcement.




    10. FBI agents reviewed video footage that was published by the New Yorker magazine on or
about January 17, 2021, in connection with the headline, “A Reporter’s Footage From Inside the
Capitol Siege,” taken on January 6, 2021, available at the following uniform resource locator
https://www.newyorker.com/news/video-dept/a-reporters-footage-from-inside-the-capitol-siege.
I have reviewed the footage. The video is approximate 12 minutes long. At approximately 08:10
min:sec into the video, a man that I recognize as HODGKINS appears in the footage. The footage
depicts a group of individuals in the “well” of the Senate Chamber. There is a raised platform with
a wooden desk flanked by two flags. I have reviewed other photographs of the Senate Chamber,

                                                 2
         Case 1:21-mj-00213-ZMF Document 1-1 Filed 02/09/21 Page 3 of 7




compared them with the New Yorker footage and confirmed that the footage was taken in the front
of the well of the Senate Chamber.

    11. The New Yorker footage depicts a man I believe to be HODGKINS, a Caucasian male, who
has long black hair, a black moustache, and a black beard. As with the “selfie” above, he is wearing
a dark t-shirt with the word “Trump” in white letters. He is also wearing a black undershirt, and
some type of leather arm bands on his forearms. HODGKINS is standing in the Senate well,
carrying a red flag with “Trump 2020” in white letters. HODGKINS can be seen standing adjacent
to the elevated desk and platform, where several other individuals are shouting, praying, and
commanding the attention of others in the Senate Chamber. One is shirtless, wearing face paint,
and using a bullhorn to speak. HODGKINS walks toward those individuals and remains standing
with them while they continue to shout, cheer, and say prayers using the bullhorn. At one point,
HODGKINS puts his eye goggles on and later removes them. Toward the end, HODGKINS raises
his flag in salute. Set forth below are two screen shots taken from the New Yorker footage.




                                                 3
         Case 1:21-mj-00213-ZMF Document 1-1 Filed 02/09/21 Page 4 of 7




    12. On January 26, 2021, FBI agents interviewed HODGKINS. HODGKINS stated that he
traveled alone by bus from Florida to Washington, D.C., and was in the U.S. Capitol Building on
January 6, 2021, standing on the Capitol floor. According to HODGKINS, he saw other people
around him breaking windows, individuals engaged in a knife fight, and other injured individuals,
but HODGKINS did not know those individuals or participate in the conduct. Agents showed
HODGKINS two photographs, the first photograph was the “selfie”-style photo of him in the
Senate well, which was obtained from CW1. The second photograph was another photo of
HODGKINS on the Senate floor. HODGKINS admitted to the interviewing agents as being the
person in the photographs.

    13. I obtained a copy of closed circuit television (“CCTV”) footage taken from the Senate well
on January 6, 2021. The video snippet that I reviewed is approximately 1 hour and 11 minutes
long. I recognize HODGKINS in the video as the same individual depicted in the three photographs
above. In the video, HODGKINS can be observed holding a red “TRUMP 2020” flag and standing
near the front of the Senate well while also interacting with other individuals in the Senate well.
Set forth below is a screen shot taken from the CCTV footage.




                                                4
        Case 1:21-mj-00213-ZMF Document 1-1 Filed 02/09/21 Page 5 of 7




   14. In CCTV footage taken from another angle within the Senate well that I also reviewed,
HODGKINS walks among the desks in the Senate well and can also be seen putting on protective
eye goggles and taking photographs with his cell phone. At another point, while standing near a
desk with papers on it, HODGKINS can be seen putting on what appear to be white latex
gloves. Screenshots from the CCTV are set forth below.




                                              5
        Case 1:21-mj-00213-ZMF Document 1-1 Filed 02/09/21 Page 6 of 7




   15. Based on the foregoing, your affiant submits that there is probable cause to believe that
PAUL ALLARD HODGKINS violated 18 U.S.C. §§ 1512(c), 2, which makes it a crime to
obstruct, influence, or impede any official proceeding, or attempt to do so and to aid and abet
others in doing so. Under 18 U.S.C. § 1515, congressional proceedings are official proceedings.



                                               6
         Case 1:21-mj-00213-ZMF Document 1-1 Filed 02/09/21 Page 7 of 7




    16. Your affiant submits that there is also probable cause to believe that PAUL ALLARD
HODGKINS violated 18 U.S.C. § 1752(a)(1) and (2), which makes it a crime to (1) knowingly
enter or remain in any restricted building or grounds without lawful authority to do; and (2)
knowingly, and with intent to impede or disrupt the orderly conduct of Government business or
official functions, engage in disorderly or disruptive conduct in, or within such proximity to, any
restricted building or grounds when, or so that, such conduct, in fact, impedes or disrupts the
orderly conduct of Government business or official functions; or attempts or conspires to do so.
For purposes of Section 1752 of Title 18, a “restricted building” includes a posted, cordoned off,
or otherwise restricted area of a building or grounds where the President or other person protected
by the Secret Service, including the Vice President, is or will be temporarily visiting; or any
building or grounds so restricted in conjunction with an event designated as a special event of
national significance.


    17. Your affiant submits that there is also probable cause to believe that PAUL ALLARD
HODGKINS violated 40 U.S.C. § 5104(e)(2), which makes it a crime to willfully and knowingly
(D) utter loud, threatening, or abusive language, or engage in disorderly or disruptive conduct, at
any place in the Grounds or in any of the Capitol Buildings with the intent to impede, disrupt, or
disturb the orderly conduct of a session of Congress or either House of Congress, or the orderly
conduct in that building of a hearing before, or any deliberations of, a committee of Congress or
either House of Congress and (G) parade, demonstrate, or picket in any of the Capitol Buildings.



_________________________________
Heang P. Ly
Federal Bureau of Investigation


Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this 9th day of February 2021.


                       2021.02.09
                       20:56:59 -05'00'
________________________________
THE HONORABLE ZIA M. FARQUI
U.S. MAGISTRATE JUDGE




                                                7
